DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/2/20 and 9/9/21 were filed on 6/2/20 and 9/9/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al (CN 105742641 A).
.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (CN 105742641 A).  The Shen reference is applied to claim 1 for reasons stated above.  In addition, Shen et al also discloses a composition comprising: 75% to 95% of active material, 3% to 10% of polyvinylidene fluoride (binder), and 1% to 20% of conductive agent ([0025]).

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Shen conductive coating to include an alkali-swellable emulsion that is included in 0.1 to 5 parts by weight based on 100 parts by weight of a total solid content in the negative electrode slurry composition because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  The amount of alkali-swellable emulsion is a result effective variable of optimizing the conductive coating to reach a stable state ([0015]).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  There is no evidence of criticality of the claimed amount of alkali-swellable emulsion.  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (CN 105742641 A) in view of Liu et al (US 2016/0251522).  The Shen reference is applied to claim 1 for reasons stated above.  
	However, Shen et al does not expressly teach an alkali-swellable emulsion that is a dispersion in which an acrylic polymer having a hydrophobic functional group and an acid functional group is dispersed in water (claim 3); wherein the acrylic polymer comprises a polymer electrolyte main chain to which the hydrophobic functional

	Liu et al discloses a a hydrophobically-modified alkali-swellable emulsion agent (HASE) that is a hydrophobically-modified anionic polyacrylate copolymer that can be synthesized from an acid/acrylate copolymer backbone (polymer electrolyte main chain) and including an ethoxylated hydrophobe, wherein the hydrophobically-modified anionic polyacrylate copolymer inherently has a hydrophobic functional group bonded as a pendant group and an acid functional group and is dispersed in water ([0028],[0030]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Shen conductive coating to include an alkali-swellable emulsion that is a dispersion in which an acrylic polymer having a hydrophobic functional group and an acid functional group is dispersed in water; wherein the acrylic polymer comprises a polymer electrolyte main chain to which the hydrophobic functional group is bonded as a pendant group in order to form a coating composition that can form stable emulsions ([0031]).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (CN 105742641 A) in view of Liu et al (US 2016/0251522) as applied to claim 3 above, and further in view of Hsu et al (US 2019/0002613).    
	However, Shen et al as modified by Liu et al does not expressly teach a hydrophobic functional group that is an alkyl group of 5 to 20 carbon atoms (claim 5).
	Hsu et al discloses a hydrophobically modified alkali-swellable emulsion polymer (HASE) comprising a hydrophobic end gourp that is a C8-C30 linear alkyl ([0049]).
prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729